Case: 15-30902      Document: 00513511461         Page: 1    Date Filed: 05/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-30902
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar
                                                                            May 18, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

DEROSUN BOATNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:15-CR-5-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Derosun Boatner was convicted of one charge of possessing a firearm
while subject to a domestic violence protective order.               The district court
imposed a within-guidelines sentence of 18 months in prison and a three-year
term of supervised release.           Special conditions of supervision included
counseling and a one-year period in a community corrections facility
immediately upon release from prison. In this appeal, Boatner argues that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30902      Document: 00513511461     Page: 2   Date Filed: 05/18/2016


                                   No. 15-30902

condition of supervised release requiring him to spend one year in a community
corrections facility is plainly erroneous because it does not meet the goal of
hampering his liberty to the degree least necessary to promote the other aims
of sentencing.
         As Boatner concedes, review is for plain error only because he did not
object to his sentence on this basis. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007). To establish plain error, a defendant must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
we have the discretion to correct the error but will do so only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
         Review of the record in light of this standard shows no clear or obvious
error.    Rather, the disputed condition is neither unwarranted nor unduly
restrictive in light of the sentencing goals of deterrence, protection of the
public, and treatment. See United States v. Ferguson, 369 F.3d 847, 852 (5th
Cir. 2004).
         AFFIRMED.




                                         2